UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32409 UNITED MORTGAGE TRUST (Exact name of registrant as specified in its charter) Maryland 75-6493585 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1702 N. Collins Blvd, Suite 100 Richardson, Texas75080 (Address of principal executive offices)(Zip Code) (214) 237-9305 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer Accelerated filer Non-accelerated filer X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X The number of shares outstanding of the Registrant’s shares of beneficial interest, par value $0.01 per share, as of the close of business on April 15, 2007, was 6,895,529. UNITED MORTGAGE TRUST INDEX PART I - FINANCIAL INFORMATION Page ITEM 1. Financial Statements UNITED MORTGAGE TRUST: Consolidated Balance Sheets as of March 31, 2007 (unaudited) and December 31, 2006 1 Consolidated Statements of Income for the three months ended March 31, 2007 and 2006 (unaudited) 2 Consolidated Statements of Cash Flows for the three months ended March 31, 2007 and 2006 (unaudited) 3 Notes to Consolidated Financial Statements (unaudited) 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 13 ITEM 4. Controls and Procedures 13 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings 13 ITEM 1A. Risk Factors 13 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 ITEM 3. Defaults Upon Senior Securities 13 ITEM 4. Submission of Matters to a Vote of Security Holders 13 ITEM 5. Other Information 14 ITEM 6. Exhibits 14 Page - i PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UNITED MORTGAGE TRUST CONSOLIDATED BALANCE SHEETS March 31, 2007 December 31, 2006 (unaudited) (audited) Assets Cash and cash equivalents $ 105,689 $ 3,661,724 Mortgage investments: Investment in trust receivable 6,018,263 5,473,508 Interim mortgages, affiliates 68,789,944 64,883,388 Interim mortgages 16,227,621 17,825,519 Allowance for loan losses (1,009,007 ) (1,011,975 ) Total mortgage investments 90,026,821 87,170,440 Line of credit receivable, affiliate 34,106,189 33,056,189 Accrued interest receivable 340,054 390,315 Accrued interest receivable, affiliate 4,248,160 3,331,204 Receivable from affiliate 136,611 230,861 Recourse obligations, affiliates 12,620,655 11,975,234 Residential mortgages and contracts for deed foreclosed 136,779 359,517 Interim mortgages foreclosed 416,174 776,643 Equipment, less accumulated depreciation of $23,054 and $22,120, respectively 2,803 3,737 Other assets 687,294 757,382 Total assets $ 142,827,229 $ 141,713,246 Liabilities and Shareholders' Equity Liabilities: Line of credit payable $ 28,222,623 $ 27,976,642 Dividend payable 831,846 806,000 Accounts payable and accrued liabilities 118,313 4,718 Total liabilities 29,172,782 28,787,360 Commitments and contingencies Shareholders' equity: Shares of beneficial interest; $.01 par value; 100,000,000 shares authorized; 8,016,472 and 7,985,423 shares issued, respectively; and 6,895,529 and 6,917,443 outstanding, respectively 80,165 79,854 Additional paid-in capital 141,404,361 140,783,690 Advisor's reimbursement 397,588 397,588 Cumulative distributions in excess of earnings $ (6,323,751 ) $ (7,366,618 ) 135,558,363 133,894,514 Less treasury stock of 1,120,943 and 1,067,980 shares, respectively, at cost (21,903,916 ) (20,968,628 ) Total shareholders' equity 113,654,447 112,925,886 Total liabilities and shareholders' equity $ 142,827,229 $ 141,713,246 See accompanying notes to consolidated financial statements. Page 1 UNITED MORTGAGE TRUST CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended March 31, 2007 2006 Revenues: Interest income derived from affiliates $ 3,752,865 $ 3,014,549 Interest income 762,478 1,064,005 4,515,343 4,078,554 Expenses: Trust administration fee 182,451 260,595 Loan servicing fee 2,925 23,395 General and administrative 202,438 246,790 Provision for loan losses 207,311 787,375 Interest expense 409,994 280,035 1,005,119 1,598,191 Net income $ 3,510,224 $ 2,480,364 Net income per share of beneficial interest $ 0.51 $ 0.35 Weighted average shares outstanding 6,891,364 7,066,402 Distributions per weighted share outstanding $ 0.36 $ 0.35 See accompanying notes to consolidated financial statements. Page 2 United Mortgage Trust Consolidate Statements of Cash Flow (unaudited) For the Three Months Ended March 31, 2007 2006 Operating Activities Net income $ 3,510,224 $ 2,480,364 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 207,311 787,375 Depreciation 934 888 Net amortization of discount on mortgage investments - (2,161 ) Changes in assets and liabilities: Accrued interest receivable (866,695 ) (486,867 ) Other assets 70,088 42,230 Accounts payable and accrued liabilities 113,595 (114,445 ) Net cash provided by (used in) operating activities 3,035,457 2,707,384 Investing Activities Investment in residential mortgages and contracts for deed (563,422 ) - Principal receipts on residential mortgages and contracts for deed 2,508 738,564 Investment in interim mortgage notes (23,221,409 ) (24,477,637 ) Principal receipts on interim mortgage notes 20,417,715 18,624,795 Recourse obligations, affiliates, net 238,703 444,088 Line of credit receivable, affiliate, net (1,050,000 ) 413,819 Receivable from affiliate 94,250 (6,043 ) Net cash provided by (used in) investing activities (4,081,656 ) (4,262,414 ) Financing Activities Proceeds from issuance of shares of beneficial interest 620,982 701,197 Purchase of treasury stock (935,288 ) (366,653 ) Net borrowings (payments) on line of credit, payable 245,981 639,904 Dividends (2,441,511 ) (2,482,465 ) Net cash provided by (used in) financing activities (2,509,836 ) (1,508,017 ) Net increase (decrease) in cash (3,556,035 ) (3,063,047 ) Cash at beginning of year 3,661,724 5,548,431 Cash at end of year $ 105,689 $ 2,485,374 Supplemental Disclosure of Cash Flow Information Cash paid during the year for interest $ 409,994 $ 280,035 Supplemental Disclosure of Cash Flow Information Transfer of loans into recourse obligations, affiliates $ 884,124 $ 1,613,769 See accompanying notes to consolidated financial statements. Page 3 UNITED MORTGAGE TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Nature of Business United Mortgage Trust (the “Company”) is a Maryland real estate investment trust which qualifies as a real estate investment trust (a “REIT”) under federal income tax laws. The Company invests in: We invest exclusively in: (i) first lien secured mortgage loans with initial terms of 12 months or less for the acquisition and renovation of single family homes, which we refer to as “interim loans”; (ii) first lien secured construction loans for the acquisition of lots and construction of single-family homes, which we refer to as “construction loans”; (iii) lines of credit and secured loans for the acquisition and development of single-family home lots, referred to as “land development loans”; (iv) lines of credit and loans secured by developed single-family lots, referred to as “finished lot loans”; (v) lines of credit and loans secured by completed model homes, referred to as “model home loans”; and, formerly we invested in (vi) first lien, fixed rate mortgages secured by single-family residential property, which we refer to as “residential mortgages”. Additionally, our portfolio includes loans to affiliates of our Advisor, which we refer to as “recourse loans,”, all of which are referred to as the Company’s “Mortgage Investments.”
